Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 1 of 11                PageID 5429




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    MEMPHIS DIVISION


    AVANOS MEDICAL SALES, LLC,                   )
                                                 )
           Plaintiff,                            )
                                                 )    Case No. 2:19-2754
    v.                                           )
                                                 )
    MEDTRONIC SOFAMOR DANEK USA,                 )
    INC.,                                        )
    MEDTRONIC INC., AND                          )
    MEDTRONIC USA, INC.,                         )
                                                 )
           Defendants.


    ORDER DENYING MEDTRONIC’S MOTION TO STRIKE REFERENCES TO
  MEDTRONIC’S CONFIDENTIAL MATERIALS AND TO STRIKE REFERENCES TO
        DR. HAUSMAN’S PAST RELATIONSHIPS WITH MEDTRONIC

    ORDER GRANTING MEDTRONIC’S MOTION TO STRIKE ENTIRETIES OF
  PARAGRAPHS 229 AND 239, AND PORTIONS OF PARAGRAPHS 232, 238, 255, AND
               258 OF DR. HAEMMERICH’S EXPERT REPORT

         Before the Court is Defendants Medtronic Sofamor Danek USA, Inc., Medtronic Inc. and

  Medtronic USA, Inc.’s (collectively, “Defendants”) Motion to Strike References to Medtronic’s

  Confidential Materials and to Strike References to Dr. Hausman’s Past Relationships with

  Medtronic, filed March 2, 2021. (“Hausman Motion,” ECF No. 161.) Also before the Court is

  Defendants’ Motion to Strike Entireties of Paragraphs 229 and 239, and Portions of Paragraphs

  232, 238, 255, and 258 of Dr. Haemmerich’s Expert Report, filed on February 16, 2021.

  (“Haemmerich Motion,” ECF No. 156.) The Court held a hearing on the pending motions on April

  7, 2021. (ECF No. 176.) For the reasons below, Defendants’ Hausman Motion is DENIED and

  Defendants’ Haemmerich Motion is GRANTED.
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 2 of 11                      PageID 5430




         I.      Defendants’ Hausman Motion is DENIED

         Defendants ask the Court to “strike from Dr. Hausman’s report any reliance on Medtronic’s

  confidential and/or prosecution sensitive documents and all references to his alleged prior work

  for Medtronic or Sofamor Danek.” (ECF No. 161-1 at PageID 4953.) The basis for Defendants’

  motion is Plaintiff’s failure to disclose Dr. Hausman’s previous consulting relationship with

  Medtronic and his work negotiating licenses on behalf of Avanos’ predecessor Kimberly-Clark.

  (Id. at PageID 4954.)

                 a. Rule 37(b) Sanctions

         Federal Rule of Civil Procedure 37(b)(2)(A) allows for sanctions for failure to comply with

  a Court’s discovery order:

         If a party or a party’s officer, director, or managing agent—for a witness designated
         under Rule 30(b)(6) or 31(a)(4)—fails to obey an order to provide or permit
         discovery, including an order under Rule 26(f), 35, or 37(a), the court where the
         action is pending may issue further just orders. They may include the following:
         …
                  (ii) prohibiting the disobedient party from supporting or opposing
         designated claims or defenses, or from introducing designated matters in evidence;
                  (iii) striking pleadings in whole or in party[.]

  Fed. R. Civ. P. 37(b)(2)(A)(ii–iii).

          Defendants request that the Court for sanctions in accordance with Federal Rule of Civil

  Procedure 37(b) by “precluding Dr. Hausman from relying on references to Medtronic’s

  confidential material and referencing his relationship with Medtronic[.]” (ECF No. 161-1 at

  PageID 4957.) Plaintiff asserts that it complied in good faith, and that “[a]ny omission in the

  December 1 notification was unintentional.” (ECF No. 169 at PageID 5258.) Plaintiff further

  asserts that the relationships inadvertently omitted from its disclosures were a 1993 law firm

  consultation regarding the merger of Sofamor and Danek, as well as an early 2000s phone call

  with Medtronic regarding a foreign antitrust matter in Australia. (Id. at PageID 5254.) Plaintiff


                                                  2
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 3 of 11                        PageID 5431




  further argues that neither of these consultations involved “patents, RF ablation, or cooled RF

  ablation technology” and that “Dr. Hausman has never worked for Medtronic or its predecessors

  in a patent matter, and outside of the present case, had never worked for Avanos or its

  predecessors.” (Id.) Plaintiff notes that Dr. Hausman’s “FTC merger work for a combination

  between Sofamor and Danek was so unrelated to the parties and issues in this case that it is

  understandable that it would not have to come to Dr. Hausman’s mind as a ‘prior relationship’

  with Medtronic” and that a “one-time phone call twenty years ago can hardly be considered a ‘prior

  relationship’ with Medtronic.” (Id. at PageID 5258.)

         Plaintiff’s position is that an exclusion of Dr. Hausman’s opinions and calculations based

  on this inadvertent failure to disclose would be grossly disproportionate. (Id. at PageID 5261.)

  The Court, as it did in its decision in Boynton, finds “no indication that Defendant failed to comply

  with any orders of this or any other Court or engaged in any other misconduct either intentionally

  or in bad faith.” Boynton v. Headwaters, Inc., No. 02-1111 M1/AN, 2005 WL 2100642 (W.D.

  Tenn. Aug. 23, 2005). Here, Plaintiff has proposed a much more reasonable and proportionate

  remedy: “Avanos will not elicit at trial the fact that Dr. Hausman had previously consulted for

  Sofamor-Danek or Medtronic.” (ECF No. 169 at PageID 5263.) Plaintiff reaffirmed this position

  at the motion hearing. (ECF No. 176.) Accordingly, Plaintiff will be PRECLUDED from

  disclosing Dr. Hausman’s prior relationships with Sofamor-Danek or Medtronic.

                 b. Rule 37(c) Sanctions

         Defendants also ask the Court to impose sanctions under Federal Rule of Civil Procedure

  37(c)(1), which provides:

         “If a party fails to provide information or identify a witness as required by Rule
         26(a) or (e), the party is not allowed to use that information or witness to supply
         evidence on a motion, at a hearing, or at a trial, unless the failure was substantially
         justified or harmless.”


                                                   3
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 4 of 11                                      PageID 5432




  Fed. R. Civ. P. 37(c)(1).

           The Sixth Circuit has adopted a five-factor test for determining whether a late disclosure

  is “substantially justified” or “harmless.” See Howe v. City of Akron, 801 F.3d 718, 748 (6th Cir.

  2015). Defendants argue that the Court should grant Rule 37(c) sanctions under both the pre-

  Howe “harmless” standard, and the post-Howe “substantially justified” standard. Under the pre-

  Howe standard, the “burden [is] on the potentially sanctioned party to prove harmlessness.”

  Roberts ex rel. Johnson v. Galen of Virginia, Inc., 325 F.3d 776, 782 (6th Cir. 2003). In response,

  Plaintiff argues that Rule 37(c) and Rule 26(a) “are not the proper basis of decision” because

  “Avanos did not fail to disclose information as required by Rule 26(a).” (ECF No. 169 at PageID

  5263.) Indeed, Plaintiff identified Dr. Hausman as a testifying expert in a timely fashion. (ECF

  No. 136.) Accordingly, the Court finds that there has not been a violation of Rule 26(a), because

  Plaintiff did in fact identify the testifying expert and provide information relating to that disclosure

  in the form of an expert report.

           Even if the Court were to accept that Plaintiff had failed to disclose information under Rule

  26(a), such oversight appears to be “substantially justified” under the Howe standard 1. These

  factors include: “(1) the surprise to the party against whom the evidence would be offered; (2) the

  ability of that party to cure the surprise; (3) the extent to which allowing the evidence would disrupt

  the trial; (4) the importance of the evidence; and (5) the nondisclosing party’s explanation for its

  failure to disclose the evidence.” Howe, 801 F.3d at 748.

           The Court agrees with Plaintiff’s assessment of the Howe factors. First, Plaintiff did

  disclose Dr. Hausman, but inadvertently did not disclose two prior and minimal relationships with

  Kimberly-Clerk and Medtronic. Second, at the time of filing of the motion, Defendants had the


  1
   Note that the parties also cite to a pre-Howe “harmless” standard. The Court applies the latest Sixth Circuit
  precedent and relies on the Howe “substantially justified” standard.


                                                            4
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 5 of 11                        PageID 5433




  ability to cure any harm by questioning Dr. Hausman at his deposition. Third, allowing this

  evidence seems to have minimal or no bearing on this case, particularly since Plaintiff has agreed

  not to elicit testimony regarding Dr. Hausman’s prior relationships at trial (ECF No. 169 at PageID

  5267). Thus, the Court does not see why there would be any disruption to trial. The same analysis

  largely applies to the fourth factor.      Dr. Hausman’s two prior relationships seem wholly

  unimportant and irrelevant to this case. In its motion, Defendants argue that “Avanos’s ability to

  reference the fact that Dr. Hausman has worked with Medtronic previously and has reviewed

  Medtronic’s confidential documents before now serves only to prejudice Medtronic.” (ECF No.

  161-1 at PageID 4963.) This concern is cured by Plaintiff’s agreement not to elicit such testimony

  at trial. Finally, the Court agrees that Plaintiff’s “oversight was an honest mistake because Avanos

  did not know there was anything to disclose.” (ECF No. 169 at PageID 5267.) There does not

  appear to be any malicious intent associated with this failure to disclose. Because the Howe factors

  weigh in favor of Plaintiff, the Court finds that Rule 37(c) sanctions are not warranted.

  Accordingly, Defendants’ Hausman Motion is DENIED.

         II.     Defendants’ Haemmerich Motion is GRANTED

         Defendants ask the Court to strike entireties of paragraphs 229 and 239, and portions of

  paragraphs 232, 238, 255, and 258 of Dr. Haemmerich’s expert report (“Haemmerich Report”)

  because it “set[s] forth for the first time a wholly new theory of infringement never disclosed in its

  Final Infringement Contentions” (“Final Contentions”)          (ECF No. 156-1 at PageID 3879.)

  Specifically, Defendants point out that claim 1 of U.S. Patent 8,882,755 (the “’755 Patent”)

  requires a “protrusion” meeting at least three criteria: (1) it is ‘electrically conductive’; (2) it

  extends from the distal end of an energy delivery device; and (3) it is ‘electrically coupled to said

  energy delivery device for delivering one of electrical and rf energy to the patient’s body.’” (Id.



                                                    5
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 6 of 11                      PageID 5434




  at PageID 3880 (citing ’755 Patent, cl. 1.).) Defendants assert that according to Plaintiff’s Final

  Infringement Contentions (“Final Contentions”), a “stainless steel distal tip,” along with an

  “embedded thermocouple” constitutes the “electrically conductive protrusion by the ’755 Patent.”

  (Id. at PageID 3881 (internal quotations omitted).) According to Defendants, Plaintiff’s Final

  Contentions “emphasized that the thermocouple was embedded in the ‘protrusion’ such that the

  ‘stainless steel distal tip’ met the other claim limitations[.]” (Id. at PageID 3882.) Defendants

  further show that “[i]n every instance, Avanos alleged the electrically conductive ‘protrusion’ on

  Medtronic’s product was the stainless steel distal tip together with the thermocouple hypotube[.]”

  (Id. at PageID 3883.)

         For example, Plaintiff’s Final Contentions cite to the allegedly infringing Accurian device

  as consisting of an electrically conductive protrusion by pointing to the steel distal tip with the

  thermocouple hypotube:




                                                  6
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 7 of 11                       PageID 5435




  ECF No. 156-3 at PageID 4025, 4031.

         Defendants assert that they relied on the final infringement contentions based on the

  identified “protrusion” in the Accused Products, with the “understanding that Avanos was defining

  a ‘protrusion’ as the ‘stainless steel distal tip’ with an embedded thermocouple.” (ECF No. 156-1

  at PageID 3884.) The crux of Defendants’ motion to exclude stems from its contention that “over

  a month after the close of fact discovery, Avanos’s expert Dr. Haemmerich opine[d] for the first

  time that the ‘protrusion’ required by the claims [could] be satisfied by either (1) the thermocouple

  hypotube alone [Avanos’ entirely new theory], or (2) the ‘stainless steel distal tip’ with embedded

  thermocouple hypotube [Avanos’s previously disclosed theory].” (Id. at PageID 3884.)

         The question before the Court is whether Plaintiff’s disclosure in its infringement

  contentions was sufficient to put Defendants on notice of both of its theories of infringement that

  are included in the Haemmerich Report—that is, that the Accused Products infringe based on either

  “the thermocouple hypotube alone” or the “stainless steel distal tip” with the “embedded

  thermocouple hypotube.” Local Patent Rule 3.8 requires that final infringement contentions

  include all of the information required by Local Patent Rule 3.1, which governs initial infringement

  contentions. In relevant portion, Local Patent Rule 3.1 provides:



                                                   7
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 8 of 11                                     PageID 5436




                     (b) Separately for each asserted claim, each Accused Instrumentality that
             each party claiming infringement contends infringes, including the name or model
             number if known;
                     (c) A chart identifying specifically where each limitation of each asserted
             claim is found within each Accused Instrumentality, including for each limitation
             that such party contends is governed by § 112 ¶ 6, the identity of the corresponding
             structure and function and where such structure and function is found in the
             Accused Instrumentality[.]

  LPR 3.1(b)–(c).

             “The purpose of this rule, and the local patent rules in general, is to ‘require parties to

  crystallize their theories of the case early in the litigation’ so as to ‘prevent the shifting sands

  approach to claim construction.’” Keranos, LLC v. Silicon Storage Tech., Inc., 797 F.3d 1025,

  1035 (Fed. Cir. 2015) (internal citations omitted). District courts have repeatedly ruled that expert

  infringement reports may not introduce new theories of infringement that were not previously

  disclosed. See, e.g., ROY-G-BIV Corp. v. ABB, Ltd., 63 F.Supp.3d 690, 699 (E.D. Tex. 2014);

  Oracle Am., Inc. v. Google Inc., Case No. 10-3561, 2011 WL 4479305, at *3 (N.D. Cal. Sept 26,

  2011) 2.

             Plaintiff does not appear to dispute that its final infringement contentions would at least

  have to disclose the theory of infringement at issue, but contends that its contentions “included full

  citations to Medtronic’s documents that evidence Avanos’s understanding that the protruding

  thermocouple hypotube in Medtronic’s infringing Accurian probe [was] the claimed ‘protrusion’

  of the ’755 Patent[.]” (ECF No. 160 at PageID 4602 (footnote omitted).) Plaintiff’s citations to

  Medtronic documents calling the thermocouple hypotube a “protrusion” are not convincing. For

  one, as noted by Defendants, its “mere use of the term ‘protrusion’ for the purposes of



  2
   Note that Defendants cite to several additional cases in which courts in the Eastern District of Texas, District of
  Delaware, Northern District of California (among others), have stricken portions of expert reports for not complying
  with Local Patent Rule disclosure requirements. See ECF No. 156-1 at PageID 3886.


                                                           8
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 9 of 11                          PageID 5437




  manufacturing does not equate to meeting the specific claim elements of ‘protrusion’ as required

  by the ’755 patent.” (ECF No. 156-1 at PageID 3887.) In other words, that Defendants call

  something a “protrusion” in their documents does not mean it maps to the ’755 Patent’s claim of

  a “protrusion.” Plaintiff further asserts that its contentions “specifically identified the location of

  the protruding portion of the thermocouple hypotube and showed this portion of the thermocouple

  hypotube in Medtronic’s accused device” as a “protrusion.” (ECF No. 160 at PageID 4608.)

  Plaintiff then appears to rely on several string citations to assert that its contentions disclosed “how

  the thermocouple meets the other requirements of a protrusion being ‘electrically conductive,’

  electrically coupled to said energy delivery device for delivering one of electric and rf energy to

  the patient’s body,’ and that it ‘extends from the distal end of an energy delivery device.’” (Id. at

  PageID 4609.)

         Following the motion hearing on April 7, 2021, Plaintiff was permitted to submit excerpts

  specifically identifying the allegedly adequate disclosures from its infringement contentions.

  (ECF No. 176, 180.) Upon reviewing Plaintiff’s infringement contentions and the supplemental

  disclosure, the Court finds that at best, there is some hidden or generic disclosure to the theory of

  infringement relying solely on the thermocouple hypotube. The Court agrees with Defendants that

  “what was not disclosed was that theory that the Accurian device’s thermocouple hypotube alone,

  which does not extend from the distal end of the energy delivery device, satisfies the claims’

  requirement for a protrusion” and that “[n]owhere in Avanos’s contentions is the thermocouple

  hypotube—absent the steeple—addressed as having met each claim limitation.” (ECF No. 165-2

  at PageID 5214.) Defendants’ citation to B-K Lighting Inc v. Vision3 Lighting is particularly

  instructive. 930 F.Supp.2d 1102, 1108 (C.D. Cal. 2013). There, the court rejected a theory of

  infringement that was not adequately disclosed in infringement contentions, noting that the “expert




                                                     9
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 10 of 11                        PageID 5438




  report and brief in opposition to summary judgment [] identif[ied] two different pairs of tapered

  post/opening structures that purportedly infringe[d] the first resistance means, while [the]

  preliminary contentions identify only one.” Id. at 1135. Here, the Court is similarly convinced by

  Defendants’ argument that “Dr. Haemmerich has articulated for the first time two different

  structures—(1) the stainless steel distal tip with thermocouple hypotube, and (2) thermocouple

  hypotube alone—that purportedly meet the ‘electrically conductive protrusion’ limitation in the

  asserted claims, while Avanos’s Infringement Contentions have only ever identified one

  structure—the distal tip with thermocouple hypotube—of allegedly meeting this claim limitation.”

  (ECF No. 156-1 at PageID 3890.)

         Plaintiff also argues that “[e]ven if Dr. Haemmerich’s expert report actually provided a

  new theory or relied on new evidence…that disclosure would be harmless here.” (ECF No. 160

  at PageID 4615.) The Court applies the same Howe factors as those enumerated in section I to

  assess whether Plaintiff’s failure to disclose was substantially justified.

         Here, the critical factors are the extent to which allowing the evidence would disrupt the

  trial and the importance of the evidence. Howe, 801 F.3d at 748.              The infringement of the

  Accurian product, and particularly the portion disputed, goes to the heart of the dispute between

  the two parties. Thus, the evidence is particularly important. Defendants points to illustrative

  examples of responses they could have developed in response to this theory of infringement,

  including that: (1) “Avanos’s new infringement theory renders the ’755 patent claim invalid under

  35 U.S.C. § 112 for lack of written description” because the “patent specification fails to provide

  support for an ‘electrically conductive protrusion’ that does not extend from the distal end of the

  energy delivery device”; (2) Medtronic would have asked inventor Mark Leung at his deposition

  about statements made during the ’755 patent prosecution and how the applicants disclaimed this




                                                    10
Case 2:19-cv-02754-JPM-tmp Document 190 Filed 05/07/21 Page 11 of 11                      PageID 5439




  new infringement theory”; and (3) “Medtronic would have asserted that U.S. Patent Nos.

  6,575,969 and 6,506,189 are anticipatory art under 35 U.S.C. § 102 or render the claims invalid as

  obvious under § 103.” (ECF No. 165-2 at PageID 5215.) The importance of the evidence thus

  weighs strongly in favor of Defendants. Furthermore, Plaintiff has repeatedly reiterated the need

  for a speedy trial in this case, which was the stated rationale for denying Defendants’ motion for

  stay. (See ECF No. 118.) Accordingly, the Court instituted a tight scheduling order and rejected

  Defendants’ request to amend final invalidity and uneforceability contentions because of the

  disruption of trial deadlines and prejudice to Plaintiff. (See ECF No. 144.) The same logic holds

  true now. Allowing this theory of infringement to go forward would cause prejudice to Defendants

  and disrupt the trial significantly. The Court finds that the other factors similarly weigh in favor

  of Defendant. For the reasons stated above, Defendants’ Haemmerich Motion is GRANTED.

  The entireties of paragraphs 229 and 239, and the identified portions of paragraphs 232, 238, 255,

  and 258 of the Haemmerich Report are STRICKEN.


  IV.    CONCLUSION

         For the foregoing reasons, Defendants’ Hausman Motion is DENIED and Defendants’

  Haemmerich Motion is GRANTED. The portions of Dr. Haemmerich’s report that were identified

  in Defendants’ Haemmerich Motion are STRICKEN.


         IT IS SO ORDERED, this 7th day of May, 2021.

                                                         /s/ Jon P. McCalla
                                                       JON P. McCALLA
                                                       UNITED STATES DISTRICT JUDGE




                                                  11
